Case 1:19-cv-01333-TSE-TCB Document 21 Filed 06/02/20 Page 1 of 2 PageID# 102



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

JUAN MIGUEL NIEVES, individually                )
and on behalf of all others similarly situated, )
            Plaintiff,                          )
                                                )
            v.                                  )                     Civil Action No. 1:19-cv-1333
                                                )
RREAL IMAGE, INC. d/b/a “The Salsa              )
Room,” and WILFREDO VILLAREAL,                  )
                     Defendants.                )


                                                    ORDER

        This Fair Labor Standards Act, 29 U.S.C. § 201, et seq., collective action for unpaid

overtime wages is before the Court on plaintiff’s Motion for Sanctions and for Entry of an Order

of Default against defendant RReal Image, Inc. d/b/a “The Salsa Room.” Plaintiff’s motion was

referred to United States Magistrate Judge Theresa C. Buchanan for preparation of a Report and

Recommendation. On May 15, 2020, the Magistrate Judge recommended that plaintiff’s Motion

for Sanctions and for Entry of an Order of Default be granted. Specifically, the Magistrate Judge

recommended that default judgment be entered against defendant RReal Image, Inc. as a

sanction pursuant to Rule 37(b)(2)(A)(vi), Fed. R. Civ. P., and that plaintiff be awarded

$3,780.00 in attorney’s fees. No objections to the Magistrate Judge’s Report and

Recommendation were filed. 1



1
  This case’s record reflects that attorney Stephen A. Bamberger remains counsel of record for defendant RReal
Image, Inc. Although plaintiff’s counsel represented in his January 20, 2020 Motion to Compel and for Sanctions
that on January 17, 2020 attorney Bamberger stated a desire to withdraw as counsel for defendant RReal Image,
Inc., attorney Bamberger never filed a motion to withdraw as counsel. Moreover, attorney Bamberger (i) filed a
Reply in opposition to plaintiff’s Motion for Sanctions and an Order of Default on March 9, 2020 on behalf of both
defendant RReal Image, Inc. and defendant Wilfredo Villareal and (ii) appeared at the hearing on plaintiff’s Motion
for Sanctions and an Order of Default on March 10, 2020. Accordingly, defendant RReal Image, Inc. received notice
of the May 15, 2020 Report and Recommendation through an email sent to attorney Bamberger by the ECF system.

                                                        1
Case 1:19-cv-01333-TSE-TCB Document 21 Filed 06/02/20 Page 2 of 2 PageID# 103
